NONPRECEDENTIAL DISPOSITION
                                         To be cited only in accordance 
                                            with Fed. R. App. P. 32.1



                United States Court of Appeals
                                                    For the Seventh Circuit
                                                    Chicago, Illinois  60604

                                                    Argued March 5, 2008
                                                    Decided April 30, 2008

                                                                  Before

                                         FRANK H. EASTERBROOK, Chief Judge

                                         DANIEL A. MANION, Circuit Judge

                                         DIANE S. SYKES, Circuit Judge

No. 07‐1677

SAMUEL NII ADDO WILSON,                                                Petition for Review of an Order of the Board
            Petitioner,                                                of Immigration Appeals
                   
            v.                                                         No. A76 773 335

MICHAEL B. MUKASEY, Attorney
General of the United States, 
      Respondent.

                                                             O R D E R

       Samuel Nii Abdul Wilson, a citizen and native of Ghana, entered the United
States without inspection in 1994 and has lived in this country ever since.  In 2001 the
Immigration and Naturalization Service (INS) began removal proceedings against him. 
Wilson conceded that he was subject to removal, but presented an application for
withholding of removal and protection under the Convention Against Torture (CAT). 
An immigration judge denied Wilson’s application, concluding that he had failed to
No. 07‐1677                                                                         Page 2



establish that he was at risk of persecution if returned to Ghana or that he is a member
of a cognizable social group.  The IJ ordered that Wilson be granted voluntary
departure.  The Board of Immigration Appeals affirmed the decision.  Wilson petitions
for review, arguing that the BIA erred in denying his application because he fears
persecution on account of his ties to his family which, according to him, constitutes a
social group.  We deny the petition for review.

       In December 2001, the INS issued a Notice to Appear, charging that Wilson was
subject to removal pursuant to INA § 212(a)(6)(A)(I) as an alien present in the United
States without being admitted or paroled.  See 8 U.S.C. § 1182(a)(6)(A)(I).  At the
hearing, Wilson, through counsel, conceded removability but asked for withholding of
removal and relief under the CAT. 

         Wilson testified that he had been a member of the Ga tribe and lived in the
southeastern part of Ghana, where his father was a local tribal chief, and his father was
responsible for buying and selling land, including the land near a gravel and limestone
quarry.  His father, Wilson said, created enemies by repeatedly selling the rights to the
same pieces of land to different members of the Nanumba tribe, who were squatters
living near and around the quarry.  In addition, Wilson testified that his father did not
disclose all of the land sales he made and kept money that should have been shared
with the Ga Tribe.  Wilson said that, in revenge, two members of the Nanumba tribe
hired gangsters called “Macho Men” who in late 1992 burned down his family’s home. 
After settling the dispute, his father continued to resell the same land and engender
hatred against his family, culminating in the murder of his father in October 1994. 
Wilson left Ghana for the United States seven months before his father’s death, but
testified that he learned of the murder from an article in a Ghanaian newspaper.  Wilson
did not keep copies of the newspaper articles, but he claimed that he read that members
of the Nanumba tribe hired “Macho Men” who beat his father, slit his throat, placed a
tire filled with gasoline around his neck, and set him on fire. 

         Wilson testified that he was afraid to return to Ghana because, based on
conversations he had with unnamed people there, members of his own tribe expect him 
to revenge his father’s death.  He fears that if he refuses to do so, his own tribe members
will kill him.  He also maintains that the Ga and Nanumba tribes have reconciled and,
in addition to fearing his own tribe, he fears that members of the Nanumba tribe who
were cheated by his father might take revenge against him if he were to return to
No. 07‐1677                                                                        Page 3



Ghana.  Wilson said that he would be recognized if he returned to Ghana because he
had accompanied his father on some of his land sales.  He believes the police are
impotent and the courts too corrupt to provide him any protection. 

         To support his claim, Wilson offered a 2003 U.S. Department of State country
report on human rights practices in Ghana; and a United Nations report on minorities
in Ghana.  Both reports listed the presence of the Ga Tribe in southeast Ghana and the
existence of the Nanumba tribe and mention land disputes, chieftaincy disputes, and
mob vigilante justice, including specific mention of the “Macho Men.”  Nonetheless, the
U.N. report concluded that the “birth of the fourth Republic has led to a relatively
liberalized political and human rights atmosphere in Ghana,” and the State Department
report noted that the government generally respects “the human rights of its citizens.”

        In July 2006 the IJ issued a written opinion denying Wilson’s application.  The IJ
stated that although Wilson’s testimony was credible, Wilson failed to make a claim
based on ethnicity, political opinion, or membership in a particular social group.  The IJ
reasoned that Wilson’s father was murdered because he swindled people out of land,
not because he was a member of a cognizable group.  And in any event, Wilson failed to
provide any evidence to corroborate his claim that he was under threat of mistreatment
for refusing to avenge his father’s death.  Finally, the IJ denied relief under the CAT,
concluding that Wilson had not shown that he faces a likelihood of being tortured by
the government of Ghana or that the government has any interest in mistreating him.

         Wilson appealed to the BIA, which denied his appeal, finding that Wilson had
failed to “articulate a nexus between his fear of return and a protected ground in the
Act.”  The BIA held that any fear of retribution Wilson might have was based on
personal matters, not on his membership in a social group, and found that Wilson was
unlikely to be in danger because the murder of his father occurred many years ago.  The
BIA also agreed with the IJ that Wilson failed to show that he was more likely than not
to be subject to torture “by or at the acquiescence of any government official if returned
to Ghana.”  

       Wilson argues in this court that the BIA erred in refusing to grant withholding of
removal and that he should be granted relief because he fears persecution on the basis
of his membership in a social group.  But he now identifies his family, not his tribe, as
the relevant social group.  Specifically, he argues that he will face persecution at the
No. 07‐1677                                                                             Page 4



hands of the Nanumba because of his status as “his father’s son.”  Wilson also contends
that he was not required to corroborate his claims because the IJ found his testimony
credible, and in any event, he argues that the State Department report and U.N. report
provide sufficient corroboration.  Finally, he argues that he qualifies for relief under the
CAT because the State Department report supports his contention that Ghana will not
protect him from the Macho Men.

        When the BIA issues its own opinion, as it did here, as opposed to adopting or
merely supplementing the opinion of the IJ, we review only the opinion of the BIA. 
Moab v. Gonzales, 500 F.3d 656, 659 (7th Cir. 2007).  We review Wilson’s claims for
withholding of removal and relief under the CAT using the substantial evidence
standard, and will uphold the BIA’s decision if it is “‘supported by reasonable,
substantial, and probative evidence on the record considered as a whole.’”  See id. at 660
(quoting INS v. Elias‐Zacarias, 502 U.S. 478, 481 (1992)).  We review the BIA’s legal
conclusions de novo, Feto v. Gonzales, 433 F.3d 907, 911 (7th Cir. 2006), and will grant the
petition only if the record “compels” the conclusion that the petitioner is entitled to the
relief sought, Tarraf v. Gonzales, 495 F.3d 525, 532 (7th Cir. 2007).

       The petitioner bears the burden of demonstrating that he will likely face
persecution if removed.  Id.  To meet that burden and establish eligibility for
withholding of removal, Wilson must “demonstrate a clear probability of persecution
on account of his ‘race, religion, nationality, membership in a particular social group, or
political opinion.’”  See Tariq v. Keisler, 505 F.3d 650, 656 (7th Cir. 2007) (quoting 8 U.S.C.
§ 1231(b)(3)(A)).  To show a “clear probability” of persecution, Wilson must establish
that he would “more likely than not” face persecution if returned to Ghana, a more
stringent test than the one for establishing asylum.  See Pavlyk v. Gonzales, 469 F.3d 1082,
1087 (7th Cir. 2006).  Furthermore, “[t]he acts of private citizens do not constitute
persecution unless the government is complicit in those acts or unwilling to take steps
to prevent them.”  Chakir v. Gonzales, 466 F.3d 563, 570 (7th Cir. 2006).  For relief under
the CAT, Wilson must establish that it is more likely than not that he will be tortured
upon his removal to Ghana.  See 8 C.F.R. § 208.16(c)(2); see also Binrashed v. Gonzales, 502
F.3d 666, 674 (7th Cir. 2007).

      Wilson first argues that his family constitutes a social group and that he will face
persecution based on his status as “his father’s son.”  As the government points out, this
argument is waived because he did not argue to either the IJ or the BIA that his family
No. 07‐1677                                                                         Page 5



was the social group facing persecution.  See Ambati v. Reno, 233 F.3d 1054, 1062 (7th Cir.
2000); Mojsilovic v. INS, 156 F.3d 743, 748 (7th Cir. 1998).  Although Wilson contended in
his petition before the BIA that he is in particular danger because he is “a chief’s son,”
he specifically identified his tribe, not his family, as the social group targeted for
persecution.  Because Wilson failed to exhaust the argument that he would be
persecuted based on his status as his “father’s son” on appeal to the BIA, we cannot
review this claim.  Tarraf, 495 F.3d at 535.

         In addition, as the BIA pointed out, Wilson’s fears arise from personal matters,
not his membership in a social group.  We have repeatedly held that a personal dispute
cannot give rise to a claim of asylum, see Wang v. Gonzales, 445 F.3d 993, 998‐99 (7th Cir.
2006) (collecting cases), and thus it could not support the more stringent requirements
for withholding of removal, Boci v. Gonzales, 473 F.3d 762, 767 (7th Cir. 2007).  Wilson
conceded that his father was killed because he cheated people out of land.  Any
retribution that he fears from his own tribe or from the Nanumba tribe is based on that
fact, not his membership in any social group.  He presented no evidence that his family
as a group has been or is a particular target of persecution, or that he would be targeted
merely because he is a member of the Wilson family.  Wilson never contended that his
mother was targeted by the Nanumba or by the Ga tribe before she died, and Wilson
admits that his fears stem from having accompanied his father on some of the land
transactions.  Therefore, substantial evidence supports the BIA’s finding that Wilson’s
fears of persecution arise from a personal matter, rather than his status as a member of a
social group.

        Furthermore, there is sufficient evidence to support the BIA’s finding that it is
unlikely Wilson would face persecution or “be subjected to torture by or at the
acquiescence of any government official if returned to Ghana” based on a killing that
occurred 13 years ago.   Wilson has no personal knowledge of threats against him.  His
fear of retribution, instead, is based on second‐hand threats reported to him from
unnamed people in Ghana shortly after the death of his father.  Although the State
Department and U.N. reports mention the existence of Macho Men and land disputes in
Ghana, they do not lend support to Wilson’s allegations that he would be killed for
failing to avenge his father’s death, nor do they support his conjecture that the
Nanumba tribe would seek revenge after such a long passage of time.  Wilson
speculates that he would not be safe in any part of Ghana, though he provides no
evidence that Macho Men outside his tribal area even know about or remember his
No. 07‐1677                                                                        Page 6



father or Wilson’s involvement in his father’s dealings.  In addition, Wilson provides no
evidence to support his claim that Ghana would fail to protect him or would acquiesce
to his mistreatment.

        Wilson’s next argument—that “corroborative evidence was not necessary since
the IJ found that Wilson was a credible witness”—misunderstands the purpose of the
corroboration the IJ sought.  The IJ did not seek corroboration for Wilson’s testimony;
rather, he sought additional evidence to support Wilson’s claim beyond Wilson’s own
speculation.  Wilson left Ghana before his father’s murder and could testify only to
reading about his father’s death and talking to unnamed people in Ghana soon after the
murder.  He had no further evidence of any danger to him.  Merely finding Wilson
credible does not mean that Wilson satisfied his burden to prove that he would be
persecuted if he returned to Ghana.  Thus the BIA’s finding that Wilson had “not
sufficiently demonstrated that his life or freedom would be threatened on account of
any protected ground if returned to Ghana” is supported by substantial evidence. See
Tariq 505 F.3d at 654, 657.

      Because substantial evidence supports the BIA’s decision, we DENY the petition.